Title: Enclosure: Sir William Jones’s Notes on Marriage Settlement of John Paradise and Lucy Ludwell Paradise, [after 10 May 1769]
From: Jones, William,Paradise, John,Paradise, Lucy Ludwell
To: 

after 10 May 1769 
            
              
                
                Limitations of the real estate.
              
              
                
                1. to the husband for life, without impeachment of waste, and with power of leasing for 21. years reserving the best rent.
              
              
                
                2. remr to the wife for life, witht Etc. & with the like power
              
              
                
                3. remr to trustees to preserve contingent remrs.
              
              
                
                4. remr to such child or children of the marriage (in tail or for a less estate) as the husband & wife or the survivor shall appoint.
              
              
                
                5. remr (in default of an appointment) to the children of the marriage in tail, as tenants in common.
              
              
                
                6. Remr (in default of issue) to such person as the wife alone shall appoint.
              
              
                
                7. remr (in default of such appointment) to the survivor in fee.
              
            
            The above is a copy of Sr Wm Jones’s state of the limitns of the real estate in the marriage contract of mr & mrs Paradise.
          